Citation Nr: 1711628	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1964 to September 1966.  This case comes before the Board of Veterans Appeals (Board) on appeal from a St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2008 that confirmed and continued an April 2003 Board decision that (1) denied service connection for bilateral hearing loss and (2) denied service connection for right eye vision loss.  The April 2003 Board decision was an appeal from a Detroit, Michigan VA RO rating decision in July 1997 denied service connection for (1) bilateral hearing loss, (2) vision loss right eye, (3) headaches, (4) nervous condition, (5) dizziness, and (6) loss of memory. The Veteran appealed all claims. An interim February 1999 Board decision (1) denied service connection for a seizure disorder (recharacterized from claims of service connection for headaches, nervous condition, and loss of memory), and remanded claims of (2) entitlement to service connection for right eye vision loss and (3) entitlement to service connection for hearing loss for additional development.  The Veteran's claims file is now again in the jurisdiction of the Detroit, Michigan RO.

In his January 2010 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  In a statement received in July 2010, the Veteran withdrew the hearing request.

In August 2012 and February 2015 the Board (by VLJs other than the undersigned) remanded the claim for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1. An unappealed April 2003 Board decision denied service connection for bilateral hearing loss based essentially on a finding that the Veteran's current bilateral hearing loss disability was not related to service and not manifested in the first postservice year.  Additional evidence was not received within one year of the April 2003 determination.

2. Evidence received since the April 2003 Board decision does not tend to show that the Veteran's current bilateral hearing loss disability is related to service and therefore does not related to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The April 2003 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014) 38 C.F.R. § 20.1100 (2016).

2. New and material evidence for the claim of service connection for bilateral hearing loss has not been received, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In accordance with the February 2015 remand, the Veteran was advised of VA's duties to notify and assist in the development of his claim to reopen a claim of service connection for bilateral hearing loss by a March 2016 letter, which properly included the April 2003 Board decision as the last final decision of record.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  In the February 2015 remand, the RO was asked to obtain treatment records pertaining to the Veteran from Social Security Administration (SSA), a private hearing aid company, and updated VA treatment records.  In a March 2015 correspondence, the SSA notified the RO that medical records associated with the Veteran's SSA claim did not exist.  In a July 2016 letter, the RO informed the Veteran that SSA medical records were unavailable.  The RO has substantially complied with those remand instructions.  

The Veteran was afforded VA audiological examinations in August 1999 and June 2001, which were adequate for adjudication purposes because the examiner indicated familiarity with the Veteran's medical history, elicited relevant information from the Veteran, and provided an adequate rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria - New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Regardless of the RO's findings on new and material evidence, the Board must consider the question again because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis (beyond consideration of whether the evidence received is new and material) is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.


Factual Background

On February 1964 pre-induction examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-5
0
LEFT
5
0
5
0
5

The Veteran's ears were found to be normal on clinical evaluation.

On October 1964 induction examination, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
-5
0
LEFT
15
-5
-5
-5
-10

The Veteran's ears were found to be normal on clinical evaluation.

On September 1966 service separation examination, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
N/A
-10
LEFT
-10
-10
-10
N/A
-10

The Veteran's ears were found to be normal on clinical evaluation.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  The records do show that the Veteran sustained a blow to the left side of his face in August 1966 from a metal pole. 

In a November 1991 letter, a private physiatrist opined that the Veteran's diminished hearing was related to the blow to the left side of his face he sustained while in service. 

On February 1992 VA audiological evaluation, puretone thresholds, in decibels were:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
75
70
LEFT
55
55
70
65
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.

At a September 1994 RO hearing for a claim for service connection for a seizure disorder, the Veteran testified that he has "lost a lot of [his] hearing" due to being hit in the face during service.  He also testified that according to his VA Hospital treatment he has lost 70 percent of his hearing.

In a March 1993 state unemployment application, the Veteran reported that he did not wear hearing aids, misses 60 percent of what is said, and can read lips.

A July 1997 rating decision denied the hearing loss claim based on a finding that there was no treatment in service for such conditions and there was no record of any medical treatment for the claimed conditions until 1984, 18 years after discharge from active duty service.  He appealed the decision.

On August 1999 VA audiology examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
40
LEFT
35
35
35
40
45

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Mild bilateral sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss was within normal limits upon separation from service, his current hearing loss occurred after discharge from the military and is most likely due to factors other than his in-service injury.

A May 2000 VA progress treatment report noted that the Veteran was diagnosed with bilateral sensorineural hearing loss.  

On June 2001 VA audiology examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
40
LEFT
35
35
40
40
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  The Veteran reported experiencing imbalance and hearing loss since being struck by a blunt weapon in service.  He reported that he had never worn hearing aids.  Mild, bilateral hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss "seems most likely not related to his military experience," and stated that the most likely cause was unknown.  

An April 2003 Board decision denied service connection for bilateral hearing loss based on a finding that there was no evidence that the Veteran's current hearing loss disability is related to his military service or manifested in the first postservice year.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 C.F.R. § 20.1100 (2016).

In July 2007, the Veteran requested that the claim of service connection for bilateral hearing loss be reopened. 

In a statement received in April 2008, the Veteran described that he continues to suffer from hearing loss and now needs hearing aids.  

A December 2008 rating decision denied the Veteran's claim for service connection for bilateral hearing loss based on a finding that the evidence did not show that his bilateral hearing loss was incurred in or aggravated during his active military service or arose to a compensable degree within one year of discharge from active duty.

VA medical records received since April 2003 show continuing reports of problems with the Veteran's hearing.


Analysis

After reviewing the newly received evidence, the Board finds that the evidence is insufficient to reopen the claim for entitlement to service connection for bilateral hearing loss.  While the updated VA treatment records and the Veteran's statements are new evidence (in that they were not previously associated with the record), they are not material (as defined by VA regulations) because they do not relate to the unestablished fact necessary to substantiate the claim (a causal linkage between the Veteran's current bilateral hearing loss disability and his active duty service.).  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.

The Veteran's April 2008 statement describing that he requires hearing aids and the reports of continued problems hearing during VA treatment relate to establishing that the Veteran has a current hearing loss disability.  The Veteran's current bilateral hearing loss disability was a fact already established at the time of the final April 2003 Board decision.  The April 2003 Board decision did not find a causal link between the Veteran's current hearing loss disability and active duty serivce, and the Veteran's April 2008 statement and updated VA treatment records do not relate to establishing that fact.  Therefore, such evidence is new but not material.

Accordingly, the Board finds that new and material evidence has not been received and the claim for service connection for a bilateral hearing loss disability may not be reopened.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

The appeal to reopen the claim of service connection for bilateral hearing loss is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


